Citation Nr: 0938490	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969 and from November 2002 to November 2003.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 

FINDINGS OF FACT

1.  The Veteran experienced noise exposure in service, and 
described a hissing noise in his ears for many years.

2. The hissing noise has been attributed to tinnitus.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service treatment records reflect hearing loss and routine 
noise exposure as the Veteran was a pararescue specialist and 
flew in fixed wing and rotary aircraft for many years in 
active and reserve duty.  Although no chronic tinnitus 
disorder was noted in service, noise exposure is conceded.

	Post service treatment records reflect a diagnosis of 
tinnitus in May 2004.  The evidence also includes the 
Veteran's statements asserting continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. 465, 470 (1994).  
He has indicated that he has experienced hissing in his ears 
for many years.  In this case, the Board finds that the 
Veteran's reported history of continued symptomatology since 
active service, both competent and credible.

The Board also finds that the medical evidence is in 
equipoise on the issue of whether there is a nexus between 
active duty service and current complaints.  

Weighing in favor of the Veteran's claim is a May 2004 audio 
examination by a non-VA physician.  At that time, the Veteran 
reported hearing hissing in his ears for many years.  The 
private physician opined that the Veteran's tinnitus was "as 
likely as not" a result of exposure to a high noise 
environment while on active duty.  The physician reflected 
that the Veteran had been exposed to loud noise for 
approximately 38 years as a pararescue specialist, flying in 
fixed wing and rotary aircraft.    
	
Weighing against the Veteran's claim is a VA audiological 
opinion dated in February 2005.  The VA examiner concluded 
that the Veteran's tinnitus was not due to service because he 
had previously denied ringing in his ears in 1998, 1999, and 
on a post-deployment questionnaire in 2003.  The Veteran 
later explained that although he previously denied ringing, 
he has had hissing in his ears for many years and did not 
realize what it was.  The Board finds his explanation 
credible.  

	The Board finds both examinations were adequate for 
evaluation purposes.  Specifically, the examiners interviewed 
the Veteran and conducted audiological examinations.  There 
is no indication that the examiners were not fully aware of 
the Veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the Board finds the opinions to be 
probative.

That said, the Board finds no adequate basis to reject the 
competent medical evidence and the private medical opinion of 
record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998).  Accordingly, the Board finds the evidence in 
equipoise and resolves doubt in the Veteran's favor.  As 
such, service connection for tinnitus is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for tinnitus is granted. 


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


